Title: From Thomas Jefferson to Peregrine Williamson, 21 June 1808
From: Jefferson, Thomas
To: Williamson, Peregrine


                  
                     Sir  
                     
                     Washington June 21. 08.
                  
                  I must trouble you for a new supply of your steel pen points. I find them excellent while they last, and an entire relief from the trouble of mending. but, altho’ I clean them carefully when laid by for the day, yet the constant use for 6. or 7. hours every day, very soon begins to injure them. the points begin to be corroded, & become ragged, & the slit rusts itself open. I have sometimes, but rarely succeeded in smoothing the point on a hone, and the opening of the slit is quite irremediable. I inclose three which will shew the manner of their going. I will thank you for half a dozen or a dozen points of the same caliber, & a note of their amount which I will have remitted. I tender you my salutations.
                  
                     Th: Jefferson 
                     
                  
               